Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menor (US 8,888,141).
In regard to claim 1, Menor discloses a hydraulic pipe coupling structure comprising: 
a first connector (Fig. 1, 18); and 
a second connector connected with the first connector (Fig. 1, 16); 
wherein: 

the first connector has an interior provided with a through hole (Fig. 1, bore of 18); 
the through hole of the first connector has an inner diameter smaller than that of the first mounting portion (Fig. 1, inner diameter at 51 of the portion 52 is smaller than the inner diameter at 56 of the portion 54); 
the second connector has an interior provided with an axial hole (Fig. 1, bore of 16 defines an interior of 16); 
the second connector has a first end provided with a connecting portion (Fig. 1, at 22) and a second end provided with a second mounting portion (Fig. 1, the portion of 16 that fits within the bore of 18); 
the connecting portion of the second connector has an outer diameter greater than that of the second mounting portion (Fig. 1, outer diameter at 22 is greater than the outer diameter of the second mounting portion that fits within 18); 
a stepped face is formed between the connecting portion and the second mounting portion (Fig. 1, stepped face at 49 is between the indicated connecting portion at 22 and the indicated mounting portion that fits within 18 which provides a stop for connecting to 18); 
the second mounting portion of the second connector corresponds to the first mounting portion of the first connector (Fig. 1, the indicated second mounting portion and the indicated first mounting portion corresponds with each other such that the second mounting portion fits within the first mounting portion in order to grip to a tube); 

11the second mounting portion of the second connector extends through the through hole into the first mounting portion of the first connector (Fig. 1, 16 extends through 18); and 
the second mounting portion and the stepped face of the second connector are integrally combined with the through hole of the first connector by friction welding (Fig. 1 and in 5:15-25 discloses the connection at 49 can be formed by swaging, welding, or brazing in order to form a unitary coupling between 16 and 18. See note below.), such that the second mounting portion and the stepped face of the second connector, and the through hole of the first connector are welded and integrated (Fig. 1 and in 5:15-25 discloses the connection at 49 which includes the stepped face and the through hole of 18 can be welded and integrated to form a unitary coupling).  
	Menor does not expressly disclose friction welding, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “friction welding” does not impart a physical limitation which differentiates over the prior art, therefore the welded or brazed coupling of Menor is considered as 
In regard to claim 2, Menor discloses the hydraulic pipe coupling structure of claim 1, wherein the first mounting portion of the first connector has an interior provided with a plurality of first anti-reverse portions (Figs. 1 and 2, inner teeth of 18 are at least anti-reverse portions that grip onto the outer diameter surface of inserted hose 12 to prevent pullout similar to the applicant’s invention), and the second mounting portion of the second connector has an exterior provided with a plurality of second anti-reverse portions (Figs. 1 and 2, lands 34 and 36 grips onto the inner diameter surface of the hose 12).  
In regard to claim 3, Menor discloses the hydraulic pipe coupling structure of claim 1, wherein the connecting portion of the second connector is provided with an external thread (Fig. 1 at 22 and in 4:54-67 discloses the connection at 28 of 22 can alternatively be male pipe threads such that a nut would not be required).  

In regard to claim 4, Menor discloses the hydraulic pipe coupling structure of claim 1, further comprising: 
a nut mounted on the connecting portion of the second connector (Fig. 1, nut 20).  
In regard to claim 5, Menor discloses the hydraulic pipe coupling structure of claim 1, wherein the first connector is formed integrally with the head portion by forging (Fig. 1, the portion at 54 and 42 are forged as a single piece), and the head portion of 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Le Clair (US 2,479,499), Lyon (US 2,661,225), Dick (US 1,901,088), Menor (US 2008/0185840 A1), Montena (US 2010/0327579 A1), Fisher et al. (US 2004/0251683 A1), and Lamontia (US 2010/0117355 A1) discloses a hose coupling having a first connector and a second connector for connecting to an end of a hose and an opposite connector end for connecting to another pipe end. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679